UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 SUSAN WHITING,                                 )
                                                )
                       Plaintiff,               )
                                                )
                v.                              )    Civil Case No. 09-455 (RJL)
                                                )
 AARP and UNITED HEALTHCARE                     )
 INSURANCE COMPANY,                             )
                                                )
                       Defendants.              )

                                    FINAL JUDGMENT

~the            reasons set forth in the Memorandum Opinion entered this date, it is this

_ _ day of March, 2010, hereby

       ORDERED that the defendant United HealthCare's Motion to Dismiss [#15] is

GRANTED; and it is further

       ORDERED that the defendant AARP's Motion to Dismiss [#17] is GRANTED;

and it is further

       ORDERED that the above-captioned case be DISMISSED with prejudice.

       SO ORDERED.




                                                    United States District Judge